

115 HR 546 IH: No Resettlement Without Consent Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 546IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Culberson (for himself, Mr. Sessions, Mr. Smith of Texas, Mr. Weber of Texas, and Mr. Barletta) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 412(a)(2) of the Immigration and Nationality Act to require the Director of the
			 Office of Refugee Resettlement to obtain the approval of the Governor of a
			 State before placing or resettling a refugee with the State, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the No Resettlement Without Consent Act. 2.Conditions on domestic resettlement of refugeesSection 412(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1522(a)(2)) is amended by adding at the end the following:
			
 (E)Notwithstanding any other provision of law, including the preceding provisions of this paragraph, beginning on the date of the enactment of this subparagraph, the following limitations on programs for domestic resettlement of refugees under this chapter shall apply:
 (i)The Director shall not place or resettle a refugee within a State without the approval of the Governor of the State.
 (ii)Notwithstanding any approval granted under clause (i), the Director shall not place or resettle a refugee in any locality within a State if the locality has in effect a law, or a policy with the effect of law, disapproving of refugee resettlement in that locality..
		